Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0218895 A1 to Samadani et al.
Re claim 1, Samadani discloses: a video recording apparatus for use during a sporting activity (Abstract, Figs. 1-4, [0005], [0018]-[0019], [0026], a system comprising one or more digital video cameras and a GPS-assisted path recorder device that enables GPS position data to be captured at the same time video data is recorded and used to enrich the recorded video by associating location information therewith. [0025] provides an example of a person traversing a route in San Francisco and recording multimedia files including video with a multimedia recorder. Regarding the recitation of "for use during a sporting activity", this preamble-only functional limitation does not recite any particular structural adaptation(s) required nor does it breathe any life into the claim and as such in the context of an apparatus claim is not awarded patentable weight. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))
said video recording apparatus comprising: a marker comprising a receiver for receiving data from a geographical position monitoring device (Fig. 2 No. 11, path determining subsystem 11 recevies GPS Satellite 12 data via GPS receiver 16)
a data buffer (Fig. 2, path information storage 26);
a processor (Fig. 2, Processor 20); and
video correlation software, said video recording apparatus configured so that upon receipt of said data, said video recording apparauts uses said data to mark currently recording video data with geographical position ([0029] describes that, "the path determining subsystem 11 includes receiver 18, GPS receiver 16, processor 20, path information storage 26 [...] and that, "recorder 10 receives path-determining information 11A  from either (or both) GPS satellites 12  and/or other sources 14, via respective  compatible   receivers  16,18." 
[0035] describes that, "path information is recorded for the path traveled between and during the capturing of individually recorded media files" 	
	[0037] describes that, "The path time data 24 is also provided to the multimedia storage 36 in order to associate path information (e.g., time data 24) with recorded multimedia data. It should be noted that although, as shown, the path information and multimedia data are providing an unambiguous association between a particular multimedia data file and a particular location on a path associated with that file. In particular, if conventional recording formats are used for the multimedia that do not explicitly provide for storage of an absolute time of recording, the path association may be implemented by a suitable pointer from the path data to the multimedia data. ) 
[0038] describes that, "Data Transfer interface 40 combines the path information from path storage 26, the multimedia data from multimedia storage 36, and possibly also auxiliary sensor information from the optional auxiliary sensor data storage 44 (to be described in further detail herein), to provide a "path-enhanced" multimedia output 38 which can be subsequently processed (e.g., edited, displayed, shared, and/or archived)
said video recording apparatus further configured to determine a sampling rate by location differentiation and change rate, whereby, in use, said sampling rate is increased in response to and in proportion to an increase in said location differentiation and change rate and place said data into said video data at said sampling rate ([0035] describes that, as an alternative to continuously generating location data 22 by the processor 20 of the path determination subsystem, "to save power and storage, the path-sampling rate can be determined adaptively, based on whether or not the recorder 10 is actually moving" and [0049] elaborates on control provided by the recorder wherein, "For example, path information stored in storage 26 may be recorded ten times per second, once per second, once per minute, or only when multimedia data is being recorded. The path information sampling rate may also "adaptive" mode, in which the sampling rate is increased when the recorder 10 is moving, but is low when the device is relatively stationary.)
Re claim 3, in regard to a claim for an aperture (lens) and A/D converter for visible light, Fig. 1 diagrams cameras 3, 5 as comprising front-facing lenses and [0052] describes that the recorder 10 can comprise a CCD sensor, which by definition in the art includes A/D conversion. Regarding the claims to a wireless receiver, antenna, memory, and processor, refer to Fig. 2 and [0029].
Re claim 4, refer to the rejection of claim 1. 
Re claim 5, refer to the rejection of claim 1. Samadani additionally notes that the GPS sourced ‘location’ used as part of the path data in his invention can additionally comprise altitude, see [0010], [0015].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samadani in view of US 2002/0047895 A1 to Bernardo et al.
Re claims 2 and 6, Although Samadani discloses in [0037]-[0038] that path information stored in storage 26 is provided to multimedia storage 36 in order to associate path information with recorded multimedia data, Samadani does not specifically contemplate whether this association is done in real-time. Bernardo is an analogous prior art reference in the art of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715